 In the Matterof AMERICANMANUFACTURINGCOMPANY;COMPANY'UNION OF TIIE AMERICANMANUFACTURING COMPANY; THE COLLEC-TIVE BARGAINING COMMITTEE. OF THE BROOKLYN PLANT OF THEAMERICAN MANUFACTURING COMPANYandTEXTILEWORKERS' OR-GANIZING COMMITTEE, C. I. O.Case No. C-261. -Decided February 18, 1938Textile Manufacturing Industry-Interference, Restraint, or Coercion:solicit-ingmembership in company union ; expressed opposition to outside labororganization; persuading employees to refrain from forming or joining or toresign from union ; purported election of collective bargaining committee ;"negotiation" of "yellow dog"contracts-Discrimination:discharge-Strike:discriminatory refusal to reinstatestrikers-Company-Dominated Union:dom-ination and interference with establishment and administration of ; support ;sponsoring and fostering growth of ; disestablished as agency for collectivebargaining -Unit Appropriate for Collective Bargaining:wage differentials;skill; no controversy asto-Representatives:proof of choice: membership inunion-Collective Bargaining:refusal to negotiate with representatives; dila-tory tactics; attempt to destroy union'smajority-Reinstatement Ordered:discharged employees and strikers-BackPay:awarded to discharged em-ployeesandstrikersrefusedreinstatement-"YellowDog"Contracts:discontinuance ordered.Mr. Lester M. Levin,for the Board.Mr. Thomas F. Magner,byMr. Daniel G. Connolly,of Brooklyn,N. Y., for the respondent.Mr. Joseph E. Brill, Mr. Sidney L. Cahn,andMr. Albert Udoff,of New York City, for the T. W. O. C.Mr. Arthur F. O'Brien,of Brooklyn, N. Y., for Nu-Art Employees,Inc.Mr. J. Mark Jacobson,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by the TextilsWorkers' Organizing Committee, herein called the T. W. O. C., theNational Labor Relations Board, herein called the Board, by theRegional Director for the Second Region (New York City), issuedits complaint dated July 27, 1937, against American Manufacturing443 444NATIONAL LABOR RELATIONS BOARDCompany, Brooklyn, N. Y., herein called the respondent, againstCompany Union of the American Manufacturing Company, hereincalled the Company Union, and against the Collective BargainingCommittee of the Brooklyn Plant of the American ManufacturingCompany, herein called the Collective Bargaining Committee.Thecomplaint and notice of hearing thereon were duly served upon therespondent, the Company Union, and the Collective BargainingCommittee.The complaint alleged that the respondent had engagedin unfair labor practices affecting commerce within the' meaning ofSection 8 (1), (2), (3), and (5) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.The respondent in its answer dated August 3, 1937, denied all thematerial allegations of the complaint.Pursuant to notice, a hearing was held in New York City onAugust 12, 13, 17, 18, 19, 20, 23, 24, 25, 26, 27, before Herman Gray,the Trial Examiner duly designated by the Board.At the hearing,pursuant to notice dated August 10, 1937, and duly served upon therespondent, the Company Union, the Collective Bargaining Com-mittee and the T. W. 0. C., the Board moved to join as a party the"Independent Union of the American Manufacturing Company'', alabor organization purporting to represent employees of the re-spondent, and to amend its complaint by alleging its formation anddomination by the respondent.Counsel appeared for the "Inde-pendent Union of the American Manufacturing Company", admittedservice of the notice of motion to amend, and stated that the truename of that organization was Nu-Art Employees, Inc. The motionto amend was granted by the Trial Examiner, who ruled, at the sametime, that all the allegations included by the amendment woredeemed to be denied by the several respondents and that the respond-ents might file at any time during the course of the hearing a formalanswer altering or modifying the said denials in any respect theysaw fit and containing such affirmative defenses thereto as they mightdeem fit to interpose and otherwise to alter or amplify their severalpleadings thereto.The respondent and Nu-Art Employees, Inc.,served formal answers to the amended complaint, dated, respectively,September 3, 1937 and August 16, 1937.At the hearing the Board, the respondent, Nu-Art Employees, Inc.,and the T. W. 0. C. were represented by counsel. The CompanyUnion was not represented.The respondent's counsel stated that hewas appearing for the Collective Bargaining Committee for thelimited purpose of protecting a certain contract purported to havebeen made between the respondent and the said Collective BargainingCommittee.Full opportunity to be heard, to examine and to cross-examine witnesses, and to produce evidence bearing upon the issueswas afforded all the parties.At the close of the hearing, counsel for DECISIONS AND ORDERS445the Board moved that the pleadings be conformed to the proof. Thismotion was granted by the Trial Examiner.During the course of thehearing, the Trial Examiner made several rulings on motions andobjections to the admission of evidence.The Board has reviewedthese rulings and finds that no prejudicial errors were committed.The rulings are herebyaffirmed.On October 8, 1937, the Trial Examiner filed an Intermediate Re-port finding that the respondent had engaged in unfair labor prac-tices affecting commerce within the meaning of Section 8 (1), (2),(3), and (5) and Section 2 (6) and (7) of the Act. The respondentand Nu-Art Employees,Inc., thereafter filed briefs and exceptions tothe Intermediate Report.Pursuant to notice,a hearing was held before the Board on Novem-ber 16, 1937, inWashington,for the purpose of oral argument. Therespondent,Nu-Art Employees, Inc., and the T. W. O. C. were repre-sented by counsel and participated in the oral argument.The Board has reviewed the exceptions to the Intermediate Report,and finds them without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent,American Manufacturing Company, a Massachu-setts corporation,has its principal office atBrooklyn, New York.It is engaged in the manufacture of coarse textile products,such asrope, twine,jute baggingfor baling cotton, oakum packing of juteand hemp, and fiber fabric used for slip-cover work of various kinds.The respondent is one of the three largest companies in the ropeindustry in the United States and its gross sales in 1936 amountedto approximately$6,500,000.It has manufacturing plants in Brook-lyn, New York,Philadelphia,Pennsylvania,St. Louis, Missouri, andCharleston,South Carolina.Its principal sales offices are located inBrooklyn,New York, Boston, Massachusetts, Chicago, Illinois, andGalveston,Texas; and it has additional sales offices and sales agentsin other cities throughout the country.The raw materials used by the respondent at its Brooklyn, NewYork, plant are : Manila hemp from the Philippine Islands ; Sisalhemp from Mexico, Cuba,Haiti, Africa,and Java; Italian hempfrom Italy ; Mauritius hemp from the Island of Mauritius off thecoast of Africa; American hemp from the States of Kentucky, Indi-ana, Illinois,andWisconsin;jute from India; and paper; abouthalf of which comes from the State of Ohio.Approximately 80per cent of these raw materials are shipped to the respondent directlyfrom their points of origin.The Brooklyn plant produces approx- 446NATIONAL LABOR RELATIONS BOARDimately one half of the respondent's products and consumes approxi-mately one half of the raw materials.Approximately 75 per centof the products of the Brooklyn plant are shipped to points outsidethe State of New York.The Nu-Art department I. of the Brooklyn plant employs approxi-mately 260 to 270 workers,2 and manufactures fibre rugs and fibrefabrics for slip covers and upholstery.II.THE ORGANIZATIONS INVOLVEDTextileWorkers Organizing Committee, affiliated with the Com-mittee for Industrial Organization, herein called the C. I. 0., is alabor organization.Nu-Art Employees, Inc., is a labor organization without anyoutside affiliation.Its membership is limited to the employees of therespondent's Nu-Art department.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionDuring the summer of 1936 a large number of Nu-Art departmentworkers were laid off.Upon their return to work late in thatsummer, they were solicited by supervisory employees of the re-spondent to sign the following statement : 3I, as an employee of the American Manufacturing Company,Brooklyn, New York, hereby sign and consider myself a mem-ber of the Company Union of the American ManufacturingCompany, with the understanding that no dues are to be imposedupon me at any time as a member of this Union.I agree to abide by the By-Laws of the Works Council Com-mittee of this Union with the understanding that any griev-ances or question that may arise, or suggestions made, shallbe passed upon by the Works Council Committee and that onlythis Committee shall have the privilege of looking out for myinterests, as I feel that only those working in this Mill arefamiliar with the conditions therein.I am signing as a member of this Company Union of my ownfreewill,without suggestion or instructions from anyone todo so.Particularly active in the formation of the Company Union and inthe solicitation of membership were : Christopher Joseph Fardy,assistant to the general superintendent of the Brooklyn plant and1Sometimes, called "Nu-Art Fibre Products Company" by the respondent2 The total number of employees in the Brooklyn plant was approximately1,100, andthe respondent employed approximately2,250 in all its plants.8 Board's Exhibit No. 9. DECISIONS AND ORDERS447engaged in general supervisory and personnel work; Josephine Gulino,general assistant to the superintendent of the Nu-Art department, whoalso performed the duties of timekeeper and production clerk; PeteMatusza, George Gosslein and James Cartello, supervisory employeesin the Nu-Art department; Harry Wilman, a loom fixer in the Nu-Artdepartment; and Margaret Schwartz, scale girl in the Nu-Art depart-ment with supervisory duties.The respondent denies that Fardy, Josephine Gulino, Matusza, Goss-lein, Cartello, Margaret Schwartz, and James Dillon, mentioned here-after, are foremen or supervisory employees and emphasizes the factthat these individuals do not have authority to discharge employees.However, the record indicates that they distribute work to and checkand report on the work of other employees, and that they are con-sidered by the workers in the Nu-Art department as supervisory em-ployees.If we were to accept the respondent's statements as to theirstatus,we would be forced to the unacceptable conclusion that theentireNu-Art department functions without any supervisory em-ployees other than its superintendent.A careful weighing of theevidence convinces us that these individuals are supervisory employees.Harry Wilman gave the following explanation of the origin of theCompany Union : "The different boys in the weaving department wasdoing a lot of crabbing about different kinds of stuff, the way thework went, and things was going bad this way and that way, whichyou always get in a weaving department."Wilman reported hisobservations to Gosslein; and, as to the subsequent events, he gavethe following testimony : "Well, the next thing I heard they camearound to me-that is Mr. Fardy came around to me-and he toldme that the boys elected me as a delegate to represent them for acompany union and give him all the details that was going on. Thecomplaints, all the complaints that was made to report them at regularmeetings once a month."Fardy was hazy in his recollection of the origin of the CompanyUnion.He did not know who drafted the above application formdistributed to the employees for their signatures; but he did recallthat applications and the membership cards came out of the respond-ent's stationery room.He testified that someone in the respondent'scompany gave the applications to "the committee that was elected"and "the committee" distributed them among the workers.During working hours Wilman, Gosslein, Matusza, Cartello, Jo-sephine Gulino, and Margaret Schwartz asked employees of the Nu-Art department to sign the membership applications.Adolph Ko-schade and John Dusheck, both weavers, testified that Wilman toldthem that the respondent was having trouble at its Philadelphiaplant and did not want any "outsiders to come here and tell uswhat to do."Matusza testified that the forms had been given to 448NATIONAL LABOR RELATIONS BOARDhim by Josephine Gulino.Employees hired after the formation ofthe Company Union were asked to join by their superiors.Subsequent to the signing of the above statements, JosephineGulino distributed among the employees membership cards, reading"Employee's Union Card of the Nu-Art Fibre Products Co."The record is clear that no genuine election was ever held to chooseofficers of the Company Union ; rather the respondent named dele-gates from various divisions of the Nu-Art department.Wilmantestified, as stated above, that he did not know how he had beenchosen a delegate.Most of the witnesses testified that after theyhad signed the membership application and had received theircards they heard nothing further concerning the organization.Onlytwo witnesses-Edward Bressett, a weaver, who later was chosenchairman of Nu-Art Employees, Inc., and John Hritzay, a weaver-had even vague recollections of a Company Union election.Theytestified that Josephine Gulino came around with slips of paperand told them to write down the name of an individual to representtheir departments.The Company Union's constitution and bylawswere drawn up by the respondent without consultation with or ap-proval of either the members or the delegates of the organization.Concerning the activities of the Company Union, Wilman testi-fied that the delegates met the first Saturday of each month on therespondent's premises, that Fardy personally informed him of theholding of the first meeting, that he was paid for his time by therespondent for attending the meetings, that Fardy attended the meet-ings of the delegates, and that these meetings were devoted to pres-entation of complaints to Fardy and to the discussion of such prob-lems as baseball and social doings of the delegates.After about nine meetings of the delegates, the Company Unionexpired.Concerning its sudden demise, Wilman testified as follows :"All of a sudden there was no more meetings, and I didn't inquirewhy, or what it was all about.As I didn't inquire, so I didn't getno news, so I let it drop at that." Fardy was more enlightening.He testified that in the early part of April 1937, Filley, president ofthe respondent, told him that the Company Union would no longerexist and instructed him to so inform the employees.In April 1937, the T. W. O. C. began to organize the employees ofthe Nu-Art department.Apparently it made rapid progress in itscampaign, and the respondent's officials were aware of these organiza-tional efforts.On either May 8 or 15,4 the respondent held a meeting of a numberof its more important weavers in the Nu-Art department, includingseveral known to have been leaders in the T. W. O. C. drive. Filley4The witnesses for the Board fixed the date as May 8;those for the respondent, asMay 15. DECISIONS AND ORDERS449instructed Fardy to call the meeting and authorized him to meetreasonable demands of the workers.Fardy, during working hourson the previous day, had approached various weavers and had askedthem to attend a meeting at the plant the following morning. JosephRobinson, a loom fixer, testified that Fardy told him : "Robinson,there is a lot of underground work going on around here, and weare going to call a meeting tomorrow of the weavers."Althoughthemeeting was held on a Saturday morning when the plant isusually closed, the 16 or 18 employees attending the session werepaid by the respondent for their time. Fardy and Anderson, super-intendent of the Nu-Art department, attended the meeting.Fardyopened the meeting by asking the workers to give him all theircomplaints.He and Anderson noted the grievances and promisedto take steps to remedy them.Undoubtedly, as Robinson's testimonyindicates, the purpose of this meeting was to forestall the T. W. O. C.bargaining demands and thereby to convince the employees that anoutside union was unnecessary.When this technique failed and after the T. W. O. C. presented itsdemand for recognition on May 29, as will be discussed below, therespondent embarked upon a vigorous campaign to discourage theT.W. O. C. membership among its employees. The weapons of thisattack were the circulation among its employees of a petition repudi-ating the T. W. O. C., an "election" of a collective bargaining com-mittee, the "negotiation" of individual contracts with the employees,and the spread of scare stories.Repudiation petition.On the morning of June 4, Francis Brad-bury, who was then a color shader and filler carrier and who hassince then been promoted to the position of weaver, circulated thefollowing petition among the Nu-Art department employees :We, the undersigned who are signed with the C. I. O. wishto withdraw.We were unaware of the unreasonable demandsthey were making.We are satisfied with present conditionsand do not wish any outside representation.5Simultaneously,Margaret Schwartz circulated a similar petitionamong the girls in the department. For several hours during regularworking hours they carried these petitions among the workers andsolicited signatureswhile the respondent's supervisory employeeswere present and did not object either to their solicitation or to theirabsence from their jobs.After the petitions were signed, Brad-bury took them to Anderson's office and left the sheets on his desk-Bradbury testified that he acted on his own initiative, that he heardthat Margaret Schwartz was also planning to circulate a petition, thatMargaret Schwartz had thought up the idc.a independently, and6Respondent'sExhibit No. 8. 450NATIONAL LABOR RELATIONS BOARDthat,when he heard of her intentions, he assisted her.Bradburydid not explain how he heard of Margaret Schwartz's proposedpetition before she began circulating it.The respondent did notcall upon Margaret Schwartz to testify, although at the time of thehearing she was still in its employ. It is difficult to believe Brad-bury's story that both he and Margaret Schwartz conceived the planfor the petition independently of each other at the same time andwithout any suggestion from the respondent's officials.The TrialExaminer, who had the opportunity of observing Bradbury on thewitness stand, found his testimony difficult to believe.We find itdifficult to believe that Bradbury, a young man with little exper-ience in industry and none in labor organization work, would onhis own initiative step into this difficult situation and of his ownaccord use the phrase "do not wish any outside representation", aphrase which has a technical significance in the field of labor rela-tions."Election" of collective bargaining committee.Fardy testifiedthat he had been approached by a number of unnamed workersrelative to the organization of a collective bargaining committeeand that he had reported these conversations to Filley, who hadtold him that he would look into the 'advisability of such a move.On June 3 Filley called Fardy into the office.Brown, vice presidentand treasurer of the respondent, and Connolly, the respondent'sattorney, were present at that conference.Connolly, after statingthat he understood that the employees wanted their own collectivebargaining committee, said that he had designation sheets to be usedfor an election and told Fardy to conduct the election the nextmorning.Most of the designation sheets read as follows :We, the undersigned employees of the American Manufactur-ing Company, hereby notify you that we have this day re-con-firmed our delegate, ____________________, who has representedus in the past in collective bargaining with you, as our represent-ative of our particular department or sub-division of a depart-ment to bargain collectively with you in conjunction with the,duly elected representatives of the other sub-divisions and de-partments of the Brooklyn plant.We authorize this representa-tive to cooperate with the representatives of the other sub-divi-sions of the Brooklyn plant to enter into and to sign a contractwith the company, provided it contains substantially the provi-sions outlined to us by our representative.This authorization is to supersede any prior authorization wemay have heretofore granted, and we hereby revoke and cancelany such prior authorization to any other person or group, and6 Board's Exhibit No. 23 A-J.The variations in wording were slight. DECISIONS AND ORDERS451hereby certifiy that no one else is authorized to represent us incollective bargaining with the company.Each of the. ten such sheets had space for approximately 40 signa-tures.Four of the sheets had no names inserted as the designateddelegate; the remaining six had the names written in pencil; andtwo of them named as a delegate James Dillon, a supervisory em-ployee.Although Fardy had charge of the "election", at the hearing,he could not explain its mechanics, nor did he know why the namesof delegates were missing on some of the sheets.On the morning ofJune 4, between eleven and twelve, he handed the sheets to workers,one to each division of the Nu-Art department, for them to sign theirnames. In one section, Margaret Schwartz took care of the "election".Fardy collected the sheets and brought them to Filley. Fardy neverheard the results of the "election" and he admitted that the delegates"re-confirmed" were not all the same individuals who had been dele-gates in the old Company Union.John Kroll, a cutter on the night shift, who was designated as adelegate on the collective bargaining committee, threw a little addi-tional light on the so-called "election".He stated that about 5: 30 or6: 00 o'clock on June 4 Fardy gave him one of the "election" sheetstogether with a batch of the contracts which we shall discuss below,and testified as follows :He (Fardy) said that entitles me to be a delegate. I just wenton.I had a fellow up there with the contracts.After the fellowpassed around the contracts and had some of them signed, Iwent around with that sheet.Kroll told his fellow employees :"Well, fellows, this sheet entitled me to be a delegate. If youwant me, O. K., sign your name." Some of the fellows signed.They did not read it, not the heading or anything.They justsigned their names, and gave it back to me.While these "election" sheets purported to represent the voluntarydesignation of delegates by the employees, it is clear that the em-ployees were given no real choice.Moreover, inasmuch as only a fewdays before the T. W. O. C. had attempted to negotiate with the re-spondent and the latter had not questioned the authority of that unionto act for its employees, it is apparent that the inclusion in the "elec-tion" sheet statement of a revocation of "any such prior authorizationto any such person or group" was intended to dissuade its employeesfrom becoming or remaining members of the T. W. O. C."Negotiation" of individual contracts.No sooner was the "election"completed but the respondent on June 4 also distributed among theNu-Art department employees mimeographed copies of a letter and 452NATIONAL LABOR RELATIONS BOARDa contract purported to have been negotiated with the Collective Bar-gaining Committee. In the night shift, as indicated above, the re-spondent simultaneously held the "election" of the Collective Bar-gaining Committee and distributed the contracts purported to havebeen "negotiated" with that committee.The letter and the contracthad been previously prepared by the respondent.Filley handed thecontracts to Fardy; and Fardy and several of the supervisory em-ployees distributed them among the employees during working hourswith a request that they sign their copies.They were encouraged to-stop their work to read the letter and the contract; and during theafternoon their foremen sent many of the employees to Anderson'sofficewhere Fardy saw them individually and again inquired whetherthey intended to sign the contract.A majority of the Nu-Art depart-ment employees signed the contract.The letter 7 attached to the contract read as follows :To Our Employees:During the past two or three weeks our plant and you haveboth been distracted and our normal work has been disrupted byagitation caused by outsiders who claim to represent a smallminority of your fellow workers.We have done nothing to-date to interfere with the agitators.You probably know that under the Wagner Act you have aright to bargain collectively with us in regard to conditions ofemployment.We are in complete agreement with the theoryof collective bargaining, as is evidenced by the fact that we havebeen bargaining and dealing with the duly accredited representa-tives of our employees in the past.We have had peaceful andpleasant relationships between ourselves and our workers for agreat number of years.We have always tried to be fair andjust.We want to continue such pleasant and happy relation-ships.We know that neither you nor we are desirous of havingany trouble, interruption of work, or loss of time in this plant.We are therefore going to make a suggestion to you which youmay or may not accept as you see fit.We have met with your duly authorized representatives, andhave requested them to get a re-confirmation of their right torepresent their fellow workers in their respective sub-divisions ofthe plant.We have offered them a contract to be entered intobetween the company and the collective bargaining committee.and each individual employee.This contract is an insurancepolicy against labor disturbances. It is as much a protectionto you as it is to the company. Your representative will hand each,one of you two copies of this agreement.We trust that you will'Board's Exhibit No. 7. DECISIONS AND ORDERS453see fit to sign both copies, whereupon the company will counter-sign them and return one copy to you for your keeping.We have no objections to your being in a union or not, as yousee fit, and under the law we cannot discriminate against youbecause of your union activity or because you are a member orare not a member of a union.While the company is -willing to enter into a written contractwith its own employees, it has come to the conclusion that it willnot sign a contract with any union or have a closed shop in itsplant.It will not have a closed shop because the company, after,due deliberation, has come to the conclusion that a contract withoutsiders and a closed shop would be against the best interests ofboth the company and the workers.The Wagner Act does notrequire the employer to have a closed shop nor to sign a contractwith a union, nor to agree to any term the union may ask. TheAct simply makes it a duty of the employer to negotiate andconfer with a duly accredited representative of a majority of itsemployees.This we are always willing to do.The type of contract that we would negotiate with a committee,of your fellow workers would contain the rate of pay, the num-ber of hours of work, no lockouts, no strikes, and the peacefulsettlement of all disputes by mediation between ourselves, and,ifwe cannot agree, by arbitration.All of these conditions, ifsatisfactory to both sides, would then be incorporated into a writ-ten contract that we would like to have with our employees.This type of contract will insure lasting peace and eliminateindustrial warfare.Industrial warfare is as much out of dateas war between nations.No one has ever won a war and no onehas ever won a strike.Both sides always lose.Sensible peopledo not have to blow each other's heads off to arrive at a fairunderstanding.Very truly yours,AMERICAN MANUFACTURING COMPANY.This letter, obviously calculated to induce the employees to signthe contract and to repudiate their T. W. 0. C. authorizations, con-tains a number of false and misleading statements.Not one iota,of evidence was introduced into the record that prior to June 4 theemployees had been "distracted" or their "normal work" had been"disrupted" by outside "agitators".The respondent stated that these"outsiders" represented only "a small minority of your fellow work-trs"; in fact, the evidence is clear, as shall be shown below, thatat that time a majority of the Nu Art department workers had joinedthe T. W. 0. C. It was not true that the respondent had met withthe employees' "duly authorized representatives"; in fact, there 454NATIONAL LABOR RELATIONS BOARDnever was any Collective Bargaining Committee with whom therespondent could have negotiated.The Company Union had, un-der orders from the respondent itself, ceased its existence back inApril; and the "election" of the delegates to the so-called CollectiveBargaining Committee had not taken place until that very sameday.Moreover, the respondent produced not a single witness-eitherofficial of the respondent or member of the Collective BargainingCommittee-to testify as to any negotiations leading to the draftingof the attached contract.The contract purported to be the result of collective bargaining.It named "the duly elected collective bargaining committee of theBrooklyn plant" as a party to the contract; it recited that "theEmployees . . . have duly and regularly selected and designated thecommittee whose names are hereunto subscribed as their spokesmenand representatives, and which said committee has been so recog-nized by the Employer" and that "the Employees, through the Com-mittee, have bargained collectively"; and at the end it containedeleven blank lines for the signatures of the members of "The Col-lectiveBargaining Committee of the Employees of the BrooklynPlant of the American Manufacturing Company." From the abovefacts, it is clear that this contract was not the result of any collec-tive bargaining, but was rather prepared exclusively by officials ofthe respondent.In fact, the signatures of the Collective BargainingCommittee were never annexed to the contracts; nor was any attemptever made to obtain them.The contract provided for the maintenance of the existing wagerates and hours of work. The respondent agreed not to lock outany employees, but reserved the right to discharge or lay off anyemployee and denied recourse to mediation or arbitration concerningany discharges.The following clauses drastically limited the em-ployees' rights of union activity :Fifth : The Employees agree that henceforth and during theentire period of this agreement to June 1, 1942, they, or any ofthem, will not go out on strike.Sixth: Any Employee has the right to join any union of hisown choosing, or to refrain from joining any union.The Em-ployees, or any of them, shall not have the right to demand aclosed shop or a signed agreement by the Employer with anyunion.This does not in any way restrain the Employees fromhaving a union representing them or advising them in collectivebargaining, and the Employer has the absolute and unqualifiedright to hire or discharge any employee or employees for any DECISIONS AND ORDERS45areason, or for no reason, and regardless of his or their affiliation.or non-affiliation with any union ...8On June 28 the employees who had signed the above contract.received the following letter from the respondent : °To the Employees of the Nu-Art Fibre Products Department ofAmerican Manufacturing Company:The management has been advised that the Textile Workers.Organizing Committee has charged that your contracts datedJune 4th, 1937, with the Company, were not voluntarily signedby you, and that you were forced to sign them. This, of course,,is not so.We ask you to confirm your contract by signing the statementbelow.We want you to take this home with you and seek advice-about it, if you so wish.You can show your contract to yourlawyer or other person in whom you have confidence. If youstill feel as you did on June 4th, 1937, that this contract is toyour best interest, then sign and return this statement.AMERICAN MANUFACTURING COMPANY.I am an employee in the Nu-Art Fibre Products Departmentof the American Manufacturing Company. I hereby certify-that the contract of June 4th, 1937, signed by me, a copy ofwhich is in my possession, was freely and voluntarily signed byme, without any compulsion directly or indirectly by the Ameri-can Manufacturing Company, or any other person or organiza-tion, and I hereby ratify and confirm my said contract.------------------------------JUNE1937We have already held that the "negotiation" of such contracts byemployers constitute an unfair labor practice.In theMatter ofAtlasBag and Burlap Company, Inc.andMiltonRosenberg,Organizer, Burlap c0 Cotton Bag Workers Local Union No. e469,affiliated with United Textile Workers Union,1°we characterized asimilar contract, as follows :The contract . . . constitutes an individual anti-union or-"yellow dog" contract of employment, discriminatory in regardto terms or conditions of employment and discouraging to mem-bership in a labor organization, in this case Local No. 2469.The contract deprives each employee who signs it of the rightto strike until November 1, 1940, of the right to demand recogni-tion of any union by the employer, and of the right to questiondischarges for any reason or no reason regardless of his affilia-tion or non-affiliation with any union.Despite the lip-service.8 Board's Exhibit No. 6'Board's Exhibit No. 10.101 N L R B 29280535-38-30 456NATIONAL LABOR RELATIONS BOARDrendered by the terms of the contract to the right of an em-ployee to join any union of his own choosing, the agreementdeprives such employee subscriber of the fundamental rightsinherent in union affiliation and activity-the right, to union rec-ognition, which means the right to collective bargaining, theright to concerted activities for mutual aid or protection, whichisguaranteed to employees in Section 7 of the National LaborRelations Act, and the right to protest against the employer'sexercise of his most powerful anti-union weapon, discharge forunion affiliation or activity.It would be hard to devise a morepatently anti-onion or "yellow dog" contract, or one more dis-couraging to membership in a labor organization.Acts of intimidation.During the month of June several of therespondent's supervisory employees in the Nu-Art department inconversations with employees attacked the T. W. 0. C., made veiledthreats against union members, and stated that the respondent would,sooner shut down the entire department than deal with the T. W.'0.C.Anna Covaleski, an employee in the winding room, testifiedThat early in June, Margaret Schwartz whose prior activities havealready been noted, asked her during working hours to sign some:antiunion paper, saying, "Everybody else is signing it. If you don'tsign it, Friday is going to be the last for you."Adolph Koschade,a weaver and an active T. W. 0. C. member, testified that Gosslein,one day came over to his loom dangling a pair of shoes by the laces,asked him how his shoes were, and remarked that "Some of youFellows are asking too much and the Company can't grant that. Soyou will have to have a vacation." Gosslein denied the remarksconcerning a vacation, but admitted carrying the shoes around theweaving room ; he attempted to explain his conduct by saying thathe frequently found old shoes around the plant and that he askedthe workers if they owned the shoes.The explanation is not veryconvincing, especially inasmuch as several witnesses testified that bothAnderson and Cartello likewise told them that they would soon neednew shoes.Mary McGee, a twister, testified that on June 3, after they hadheard rumors that the respondent intended to shut down the plant,eighteen girls went to Anderson's office and told him that they didnot want any trouble and would repudiate their T. W. 0. C. signa-tures provided he let them work.Anderson replied, "I don't wantto have trouble with the C. I. 0., but if they are going to cause it,I will close the plant up."The next day Fardy asked Mary McGeeif she had signed the contract with the respondent and remarked toher: "Why should we have trouble with the C. I. 0. ?Why shouldyou pay a Jewish organization $2.00 a month?" DECISIONS AND ORDERS457Anthony Jacini, a weaver, testified that he used to ride home withJames Cartello, a supervisory employee in the department, and thaton numerous occasions Cartello told him he "would be crazy if Ijoined up with the C. I. O. for the simple reason I would have -tobe looking for another job."He also testified that Fardy warnedhim that the respondent had delved into his past and knew all abouthim. John Greco, a weaver and an active T. W. O. C. member, testi-fied that Matusza told him the plant would be closed down if theT.W. O. C. secured, a majority of the employees and that the re-spondent had put padlocks on the door.Greco also testified thatearly in June, Cartello told him, "It is your fault that this plant isgoing to close down." Stephen Ablamsky, a weaver, testified thatabout the middle of May, Matusza told him that he thought Grecowas the C. I. O. leader in his section and that the bosses would ratherclose the plant than give in to the C. I. O. Sam Melocheck, a weaver,testified that early in June, Matusza advised him to "try to get theboys together and get over to the A. F. of L. or an independentunion", and warned that "these people will close the plant beforethey take the C. I. 0."John Dusheck, a weaver, testified that on June 29 Dillon, asupervisory employee in the department and a designee on the June4 "election" sheets, told him : "What is the matter with you?Whydon't you get an independent union . . . The company has twentymillion dollars, and they will spend that to the last cent before theywill let a C. I. O. come in." This testimony was confirmed by JohnGeby, a weaver, who overheard the conversation between Dusheckand Dillon.We find that the above actions of the respondent constitute inter-ference, restraint, and coercion of employees in the exercise of theirright to self-organization guaranteed in Section 7 of the Act.B. The dischargesOn the night of June 28 the T. W. O. C. shop committee of theNu-Art department employees met to consider the situation at theplant.They discussed the refusal of the respondent to bargain collec-tively with the T. W. O. C. and its various acts of intimidation andcoercion.The committee decided that it had become essential toendeavor to induce the respondent to cease its evasion and to resumenegotiations with the T. W. O. C. In order to accomplish this objec-tive, the committee determined to have the weavers in the Nu-Artdepartment temporarily stop work the next morning while the com-mittee called upon the respondent's officials to get a definite commit-ment concerning union negotiations.Pursuant to this plan, at teno'clock on the morning of June 29, without-the use of any force and 458NATIONAL LABOR RELATIONS BOARD`without any disorder, all the weavers stopped their looms; and imme-diately the committee spoke to Anderson and Fardy, who were thenin the weaving rooms, telling them that the stoppage had taken placein order to get a promise from the respondent that it would meetand bargain collectively with the T. W. 0. C. representatives. , Ander-son said that he was in charge of the plant in the absence of Filleyand Brown but refused to talk to the committee. The committee thencalled the weavers together in a back room and told them aboutAnderson's refusal to listen.Anderson, Connolly, and a photographercame into the room and Anderson told the employees to "cut outthis monkey business and get back to work."A few of the weaversdid return to work, but the great majority did not; and the weavingdepartment remained substantially stopped until after the noon lunchperiod.During this time members of the committee again urgedAnderson to talk over the situation with them, and again Andersonrefused.Meanwhile the photographer took pictures of the men inone of the two weaving rooms under the instructions of Anderson andConnolly.At twelve o'clock all but two of the weavers left the building toget their lunch at a nearby diner. Joseph Robinson and AnthonyJacini ate their lunches in the plant and were discharged during thenoon hour by Anderson and Connolly.Robinson's discharge oc-curred after he had already resumed work on his loom; Jacini's, justas he was starting to work.Fourteen employees-John Ablamsky,StephenAblamsky,RoscoeAnderson,AlexanderBoresevitch,Anthony Bushman, Francis Chapman, Alfonso Czepulewicz, JohnDusheck, John Geby, John Greco, Adolph Koschade, Samuel Melo-check, Ralph- Naylor, and Anthony Payne-were discharged on theirreturn to work from their lunch. They found all except one entranceto the plant locked; and at that entrance Anderson and Connollypicked out the above fourteen employees, refused to allow them toreturn to work, and summarily discharged them.The respondent admitted the discharge of the above sixteen em-ployees but claimed that they were discharged, not because of theirT.W. 0. C. membership or activities, but because of insubordinationin refusing to obey Anderson's order of the forenoon that they returnto work.Anderson testified that everyone in the weaving rooms,except the sixteen discharged, had obeyed him and had returned towork by 11:.30; he stated that between 11: 15 and I1: 30 he hadchecked the names of the weavers who had gone back to work aridthose who had not, and that by 11: 30 he had completed the list ofthose who had refused to start their looms.To support Anderson'stestimony, the respondent introduced seven photographs IL taken be-"Respondent'sExhibit Nos. 1-7. DECISIONS AND ORDERS459bveen 11 and 11:30 by a photographer hired by the respondent.These photographs,' however, do not support the respondent's con-tention that only the employees not working were discharged. Inthe first place, the photographer admitted that he took pictures inonly one of the two weaving rooms; and in the second place, thesevery photographs show three employees not working who were notdischarged-Prittwitz, Romanowicz, and Gudeatis.The position of the respondent is further weakened by the follow-ing testimony.Robinson was discharged after he had already startedhis work.Walter Romanowicz, Leo McGee, and Mike Sabo testifiedthat they did not obey Anderson's orders to return immediately towork, that they did not work until after lunch, and that Andersonsaw them not working; they were not discharged.Emmett Jerome,a weaver testifying for the respondent, admitted that only 10 to 15out of 32 men in his section obeyed Anderson's order to return towork.Gosslein testified that the men in his section did not startgoing back to work until 11: 35 or 11:40 and that he did not finish.checking those refusing to until 11: 50, at which time Anderson hadalready, according to his testimony, given the paymaster the namesof the employees to be discharged.It is significant that all 16 of the discharged employees were activemembers of the T. W. O. C. and that every member of the shop com-mittee that had endeavored to negotiate with Anderson that morningwas discharged.None of the 16 discharged employees have sincesecured any employment.We find that the above-mentioned 16 employees were discharged forthe reason that they had joined and assisted the T. W. O. C.C. The strikeOn June 29, as a result of the above discriminatory discharges andof the respondent's refusal to bargain collectively, the ,T.W. O. C.called a strike among the employees of the Nu-Art department; andthe next day approximately 70 employees went out on strike.Duringthe strike the respondent kept the Nu-Art department open and con-tinued its operations.The strike was still going on at the time ofthe hearing.During the strike the respondent attempted to induce variousstrikers to return to their jobs in order to break the morale of theT.W: O. C. -Anthony Payne testified that about July 6 Andersonand Connolly asked him to return to work and that Anderson toldhim, "They (the respondent) are willing to spend millions of dollarsbut they won't let in the C. I. O. The A. F. of L. or something elsethey might consider, but the C. I. O. is out . . . It is the psychologi-cal effect on the workers, that is why we want you to go back on 460NATIONAL LABOR RELATIONS BOARDTuesday". Sam Melocheck, Stephen Ablamsky, and John Greco tes-tified that while they were picketing the plant Anderson urged themto give up their picketing and return to work. In none of these in-stances, however, did the respondent offer to remedy its unfair laborpractices or to bargain collectively with the T. W. O. C. In effect,.the respondent asked them to become strikebreakers.On July 27 the strikers sent a committee to the respondent to re-quest their reinstatement.The committee conferred with Anderson,Fardy, Rick, assistant to the president, and Metzler, respondent'spurchasing agent.Rick told the committee to return the next day.The committee did so, and were then told by Connolly that before-any of the strikers could return to work each must sign the contractof June 4. The committee reported back to the strikers and theyagreed to go back to work on the terms presented to them. On July29 the committee again saw Rick and Fardy and reported that the,strikerswere willing to accept their terms of reinstatement; theywere, however, told that all decisions were in the hands of Connolly.That afternoon a messenger arrived at the strike headquarters, in-forming the committee that the respondent wanted to see not merelythe committee but all the strikers.The committee accordingly gath-ered together as many of the strikers as possible and they went overto the respondent's office in a body. Connolly there informed themthat each striker who desired to return to work would, in addition tosigning the contract of June 4, be required to file an application as anew employee and would be subject to medical examination, as wouldany new employee. Connolly further indicated that not all the strik-ers would be taken back and that the most active union men would notbe considered for reinstatement.Although the respondent denies thatConnolly made the latter part of the statement, it is significant thatConnolly did not himself take the stand to testify concerning thisconference.Rick also indicated that the reinstated strikers wouldnot retain their seniority rights.The strikers rejected these terms.Subsequently a number of strikers returned to work; and in each casethey were required to file applications for employment as new em-ployees, to take physical examinations, and to sign contracts similarto that distributed to the workers on June 4.The strikers who didnot accept the respondent's terms have not secured any other employ-ment.The strike, commencing June 29 and still continuing at the date ofthe hearing, constituted a labor dispute.The continuance of thestrike after July 27 was caused by the respondent's refusal to rein-state the strikers.We further find that on that date the respondenttreated them as discharged employees and discriminated in regard totheir reinstatement so as to discourage membership in a labor organi-zation. DECISIONSAND ORDERS461D. Nu-Art Employees, Inc.Nu-Art Employees, Inc., was organized on July 14, 1937, amongthe employees of the respondent's Nu-Art department.At the timeof the hearing it was seeking incorporation under the laws of theState of New York; however, its certificate of incorporation had notyet been approved by the Board of Standards and Appeals of theNew York State Labor Department. Although its actual organiza-tion took place during the strike, its inception occurred during theJune efforts of the respondent to destroy the T. W. O. C. Severalof the respondent's witnesses testified that the new union was estab-lished in order to keep out the T. W. O. C. and to sustain the con-tracts of June 4.Emmett Jerome admitted on cross-examinationthat the new organization was definitely related to the CollectiveBargaining Committee mentioned in the June 4 contracts.He testi-fied as follows :Q. (By Mr. Udoff.) It says here about the duly elected col-lective bargaining committee.Do you know what this contractrefers to ?A. Yes, sir, a new union was supposed to represent us, thatis all.Q. This was supposed to relate to the new union, is that yourtestimony?A. Yes, sir, that was our idea to start that up.The evidence is clear that during the latter part of June a num-ber of Nu-Art department employees laid their plans for the estab-lishment of the new union. This group included among others Jose-phine Gulino, who acted on behalf of the respondent in establishingthe prior Company Union, Edward Bressett, who was subsequentlypromoted to the position of loom fixer, Bradbury, who was subse-quently promoted-from color shader and filler carrier to weaver, andAntonio Masi, head color shader with supervisory authority.Beforethe new union was organized, Bressett asked Anderson whether itwas permissible for the employees to have an independent union ;Anderson replied that he would find out; and later Anderson reportedto Bressett that the respondent was agreeable to the establishment ofthe new union.Anderson also gave the new organization permissionto hold its meetings on the respondent's premises and during work-ing hours.The leaders retained Arthur F. O'Brien as attorney for the newunion several weeks before its actual organization.O'Brien preparedfor them a new petition repudiating the T. W. G. C.12 and also hadprinted individual cards repudiating the T. W. O. C.13The printer's'Board's Exhibit No. 12.'Respondent'sExhibit No 9. 462NATIONAL LABOR RELATIONS BOARDbill for the cards was dated June 28, or approximately two weeksbefore Nu-Art Employees, Inc., was formed.14During the first weekin July both the repudiating cards and the new repudiation petitionwere circulated during working hours, without objection by the re-spondent's supervisory employees, among the Nu-Art departmentemployees who had not gone out on strike.On July 8, the week before Nu-Art Employees, Inc., was formallyorganized, O'Brien wrote to the respondent stating that he had beenretained by a committee of employees "to uphold for them and themajority of this department whom they represented their contractswith your company and to aid many of the members of this depart-ment whom I was given to understand had signed some card or paperfor the C. I. O. which they wished to repudiate" ; and he informedthe respondent that he had in his possession 190 repudiation cardssigned by Nu-Art department employees during the month of July.15On June 14 Connolly replied on behalf of the respondent, stating,"The Company is very much interested in the contents of your letter,and I wish you would let me know when it would be convenient forme to call upon you." 16On the afternoon of July 14, at a meeting held in the. plant duringregular working hours, Nu-Art Employees, Inc., was formally organ-ized.A leading role at this meeting was played by Josephine Gulino.She suggested that Bressett act as chairman; she proposed that thedues be fixed at ten cents a week; and she was chosen as secretary andtreasurer.Other officers and leaders of the new organization testifiedthat she was the only one who knew anything about its finances andbooks.Bressett testified that no membership application cards for Nu-ArtEmployees, Inc., were ever signed by the employees of the Nu-Artdepartment and that the T. W. O. C. repudiation cards 17 were consid-ered as applications for membership in the new organization, al-though the repudiation cards made no mention of application formembership in any organization.The dues of the organization have been collected on pay days dur-ing working hours.The meetings of the union have all been held onthe respondent's premises during working hours ; and the respondenthas not charged it for the use of the meeting facilities.Within a few days after this first meeting, Rick told the shop com-mittee of Nu-Art Employees, Inc., that the respondent would recog-nize the new union. The committee had told Rick how many membersthey had; he took their word that they represented a majority of the14 Board's Exhibit No. 20.15Board's Exhibit No. 21.ieBoard'sExhibit No. 22.1'Board'sExhibit No. 12. DECISIONS AND ORDERS463Nu-Art department employees and did not ask for proof either oftheir authority or of their majority.Up to the time of the hearing Nu-Art Employees, Inc., had not madeany attempt at collective bargaining with the respondent.Althoughthe respondent has since the strike reduced the working week andthus the employees' weekly income, the new union has acquiesced.Although the respondent did not play as open a role in the creationof Nu-Art Employees, Inc., as it had in that of the former CompanyUnion, its connection with the new organization is clear. It was therespondent who suggested a new union through its "election" of theCollective Bargaining Committee and through its letter and individ-ual contracts of June 4 that were so patently hostile to outside unions.The respondent's supervisory employees advised several workers tobreak away from the T. W. O. C. and form an independent union.Josephine Gulino, who is looked upon by the employees as a repre-sentative of the management, and who participated in the organiza-tion of the former Company Union, was one of the moving spirits inthe establishment of Nu-Art Employees, Inc.Finally, the respond-ent threw its support to the organization by approving its formation,by providing it rent-free meeting facilities at the plant, by permittingmeetings during usual working hours and closing down the plantearly for its meetings, and by promising it recognition without proofof its authority to represent the employees and without regard to theprovisions of the June 4 contract.Accordingly, we find that the respondent has dominated and inter-fered with the formation and administration of Nu-Art Employees,.Inc., and contributed support to it.E. Refusal to bargain collectively1.The appropriate unitThe Nu-Art department is operated as a unit distinct from therespondent's other departments.The products of this departmentas described above, are different from those of other branches ofthe respondent, and their production calls for a specialized skill.The level of wages among the employees of this department is higherthan that in the respondent's other departments.The record indi-cates that the respondent treats the Nu-Art department employeesas a distinct unit and does not shift them to other departments ofthe Brooklyn plant.The record, moreover, indicates that the re-spondent has recognized that the employees of this department con-stitute a distinct and separate unit appropriate for the purposesof collective bargaining.The membership cards of the CompanyUnion contained the words "Employee's Union Card of the Nu-ArtFibre Products Co."When the representatives of the T. W. O. C. 464NATIONAL LABOR RELATIONS BOARDmet on May 21 and 29 with the respondent's officers for the purposeof commencing collective bargaining, the respondent knew that theyclaimed to represent only the employees of the Nu-Art departmentand, nevertheless, they raised no objection that the employees of thatdepartment did not constitute a unit appropriate for the purposes of,collective bargaining.Moreover, the record clearly indicates that nolabor organization claims to represent the respondent's entire plantas a single bargaining unit.Even Nu-Art Employees, Inc., theorganization of which the respondent has approved and which ithas agreed to recognize, is expressly limited in its membership toemployees of the Nu-Art department.In accordance with our usual practice where no evidence is intro-duced to indicate that they should be included in the unit, we excludesupervisory and clerical employees.We find that the employeesof the respondent's Nu-Art department, except supervisory and cler-ical employees, constitute a unit appropriate for the purposes ofcollective bargaining, and that such a unit insures to the respondent'semployees the full benefit of their right to self-organization andotherwise effectuates the policies of the Act.2.Representation by the T. W. O. C. of the majority in the appro-priate unitDuring the hearing counsel for the parties checked the T. W. O. C.membership cards against the respondent's pay-roll records andagreed that the signatures on 184 of the 195 cards submitted werethose of the 'individuals whose names appeared thereon and thateach of such signatories was an employee of the respondent in theappropriate unit at the date of the signature; counsel could nor,agree as to the signatures on the other 11 cards.On May 14 therewere 268 employees in the Nu-Art department; 18 the respondent'spay roll for June 27'19 showed 279 employees in that department.This list, however, included the names of seven employees-JosephineGulino, James Dillon, James Cartello, Peter Matusza, Antonio Masi,Margaret Schwartz, and George Gosslein-who, we have found, actin supervisory capacities.The list of the T. W. O. C. members,20introduced by stipulation as an exhibit in lieu of the original mem-bership cards, shows that on May 29 the T. W. O. C. had signed upat least 150 Nu-Art department employees.21Even if we assumethat on May 29 the larger number of workers were employed, andeven if we assume that all 11 of the disputed cards were includedin the 150 signed by May 29, nevertheless, on that date the T. W.18 Board'sExhibit No 14.19Board's Exhibit No 16.2" Board's Exhibit No 521A numberofmembership cards were undated.These arenot includedin the 150. DECISIONS AND ORDERS4650. C. had a majority of the employees in the appropriate unit. Itis,moreover, significant to note that at no time during the meetingsof the respondent with the T. W. O. C. representatives on May 21and 29 did, it dispute their claim that they represented a majorityof the Nu-Art department employees.We find that on May 29 the majority of the respondent's em-ployees in an appropriate unit had designated the T. W. O. C. astheir bargaining agent.The respondent contends that subsequentto the above date many of its employees revoked the authority of theT.W. O. C. to represent them.However, had it not been for theunfair labor practices of the respondent commencing the beginningof June in persuading, intimidating, and coercing its employees toleave the T. W. O. C. and to join Nu-Art Employees, Inc., there isno indication that the respondent's employees would not have re-mained members of the T. W. O. C. The unfair labor practices ofthe respondent cannot operate to change the bargaining representa-tive previously selected by the untrammelled will of the majority.22Accordingly, we find that on May 29, 1937, and at all times there-after, the T. W. O. C., pursuant to Section 9 (a) of the Act, wasthe exclusive representative of all the employees in the appropriateunit for purposes of collective bargaining in respect to rates of pay,wages, hours of employment, and other conditions of employment.3.The refusal to bargainOn May 17 or 18 Joseph Glass, attorney for the T. W. O. C.,arranged a meeting between the respondent's officials and the T. W.0. C. representative for May 21.On that date Milton Rosenberg,the T. W. O. C. organizer, met with Filley, president of the respond-ent.Rosenberg told Filley that the T. W. O. C. represented amajority of the Nu-Art department employees and offered to sub-mit proof of such majority to the respondent.However, Filley didnot question the right of Rosenberg to speak for the respondent'semployees in that department.At this meeting Rosenberg made nodemands for an agreement between the respondent and the T. W.O. C.; rather he merely asked that Filley meet with a committeerepresenting the Nu-Art department employees for the purpose ofcollective bargaining.They agreed to meet for that purpose onMay 29.On May 22 Rosenberg met with approximately 200 Nu-Art depart-ment employees, who were members of the T. W. O. C., and reportedto them the results of his talk with Filley the previous day.Theemployees chose a negotiating committee to act with the T. W. O. C.az SeeMatter of Bradford Dyeing Association(U S. A )andTextileWorkers'OrganizingCommittee of theC 1 0, 4 N L R B 604. 466NATIONAL LABOR RELATIONS BOARDrepresentative and decided upon the demands to be presented to therespondent.On May 29 Rosenberg, Glass, and the negotiating committee metwith several of the respondent's officials.The T. W. O. C. representa-tives again offered to submit proof that they represented a majorityof the Nu-Art department employees ; and again the respondent didnot question their statement.The employees' demands were then,presented to the respondent.They included union recognition, aclosed or preferential shop, a 40-hour week, time and a half for over-time, a 25-per cent wage increase, arbitration of disputes, pay fordesignated holidays, and a week's vacation each year with pay.Thedemand for a closed shop was flatly rejected by the respondent'sofficials; as to the other demands, they refused to make any definitecommitments, indicating that competitive conditions rendered theiracceptance impossible.The respondent offered no counter proposalswhatsoever.The meeting ended with an offer by the T. W. O. C.representatives to investigate the wage scales prevailing in plantsof the respondent's competitors and with an understanding that an-other meeting would be held within a week to continue negotiations.On June 3, 4, 5, and 7 Rosenberg made repeated but unsuccessful,efforts to telephone the respondent's officers for the purpose of arrang-ing another meeting.During this period the respondent was activelyengaged in the unfair labor practices discussed above.Finally, onJune 8 he spoke by telephone to Brown, the respondent's vice presidentand treasurer, who informed Rosenberg that the respondent believed'that the T. W. O. C. no longer represented the majority of the Nu-Artdepartment employees and would not bargain with the T. W. O. C.The respondent's rejection of the T. W. O. C. demands on May 29^and its refusal to submit any counter proposals, the commencementimmediately thereafter of the respondent's unfair labor practiceswhich interfered, restrained, and coerced the employees in the exerciseof their rights to self-organization, and then the flat refusal of therespondent to bargain with the T. W. O. C. on the ground that it no,longer represented the majority of the Nu-Art department employeesclearly indicate that the respondent did not at any time during the-attempted negotiations intend in good faith to bargain collectivelywith the T. W. O. C.Accordingly, we find that the respondent at all times since May 29,has refused to bargain collectively with the T. W. O. C., as the repre-sentative of the Nu-Art department employees.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICE UPON COMMERCEWe find that the activities of the respondent set forth in Section IIIabove, occurring in connection with the operations of the respondent DECISIONS AND ORDERS467described in Section I above, have a close, intimate, and substantialrelation to trade, traffic, commerce, and transportation among theseveral States and with foreign countries, and tend to lead to labordisputes burdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYAs we have found that John Ablamsky, Stephen Ablamsky, RoscoeAnderson, Alexander Boresevitch, Anthony Bushman, Francis Chap-man, Alfonso Czepulewicz, John Duscheck, John Geby, John Greco,Anthony Jacini, Adolph Koschade, Samuel PZelocheck, Ralph Naylor,Anthony Payne and Joseph Robinson were discharged because of therespondent's unfair labor practices, we shall order the respondent to,offer to reinstate them; and, inasmuch as the respondent's Nu-Art de-partment was not shut clown during the strike commencing June 29,we shall award them back pay from June 29, the date of their dis-charge, to the dates on which the respondent offers them reinstatement,less any amounts earned by them in the meantime.On July 27, 1937, the strikers requested the respondent to rein-state them.The respondent refused to do so except upon certainstated conditions, treated the strikers as discharged employees, andinformed them that it would rehire only those who accepted its con-ditions.The conditions imposed upon the strikers by the respondentconstituted new unfair labor practices, that had not been the causeof the strike and that seriously threatened to destroy the status ofthe strikers as employees of the respondent, contrary to the meaningand intent of Section 2 (3) of the Act.When employees volun-tarily go on strike, even if in protest against unfair labor practices,it has been our policy not to award them back pay during the strike.However, when the strikers abandon the strike and apply for rein-statement despite the unfair labor practices, and the employer eitherrefuses to reinstate them or imposes upon their reinstatement newconditions that constitute unfair labor practices, we are of the opinionthat the considerations impelling our refusal to award back payare no longer controlling.Accordingly, we hold that where, as inthis case, an employer refuses to reinstate strikers except upon theiracceptance of new conditions that discriminate against them becauseof their union membership or activities, the strikers who refuse toaccept the conditions and are consequently refused reinstatementare entitled to be made whole for any losses of pay they may havesuffered by reason of the respondent's discriminatory acts.Herethe strikers who were refused reinstatement except on the conditionsset forth by the respondent are entitled to reinstatement with back payfrom July 27, 1937, to the dates on which the respondent offers themreinstatement, less any amoun£s earned by them in the meantime. 468NATIONAL LABOR RELATIONS BOARDInasmuch as we have found that the respondent has dominatedand interfered with the formation and administration of Nu-ArtEmployees, Inc., and contributed support to it, the respondent mustcease requiring, urging, or intimidating its employees to join or re-main members of that organization; must cease contributing finan-cial or.other support to it; and must withdraw its promised recog-nition of Nu-Art Employees, Inc., as an organization representativeof the respondent's employees for the purposes of dealing with therespondent concerning grievances, labor disputes, rates of pay, wages,hours of employment or other conditions of employment. Inasmuchas the Company Union of the American Manufacturing Companyis no longer in existence and inasmuch as the evidence indicates thatthe Collective Bargaining Committee mentioned in the contractsof June was never established, we find it unnecessary to order theirdisestablishment.We shall order the respondent to bargain collectively with theT.W. O. C. as representative of all the non-supervisory and non-clerical employees in the Nu-Art department of its Brooklyn, NewYork, plant.Prior to the hearing many of the members of theT.W. O. C. joined Nu-Art Employees, Inc., and renounced theirT.W. O. C. affiliation.We have found that such action was theresult of the respondent's unfair labor practices.We are orderingthe respondent to inform its employees that they are free to becomeor remain members of the T. W. O. C. and are not required to becomeor remain members of Nu-Art Employees, Inc. In the presence ofsuch a finding and order, to refrain from ordering the respondentto bargain collectively with the T. W. O. C. would be to hold thatthe obligations of one subdivision of the Act may be evaded by thesuccessful violation of another and that the freely expressed wishesof the majority of the employees may be negated if the employerbrings to bear sufficient interference, restraint, and coercion to un-dermine the representative's majority support.We cannot permitthe purposes of the Act to be thus circumvented.Upon the basis of the foregoing findings of fact and upon the entirerecord in the proceeding, the Board makes the following :CONCLUSIONS OF LAW1.TextileWorkers' Organizing Committee and Nu-Art Employees,Inc., are labor organizations, within the meaning of Section 2 (5)of the Act.2.The respondent, by discriminating in regard to the hire andtenure of employment of John Ablamsky, Stephen Ablamsky, RoscoeAnderson, Alexander Boresevitch, Anthony Bushman, Francis Chap-man, Alfonso Czepulewicz, John Duscheck, John Geby, John Greco,Anthony Jacini, Adolph Koschade; Samuel Melocheck, Ralph Naylor, DECISIONS AND ORDERS469Anthony Payne and Joseph Robinson,and thereby discouragingmembership in a labor organization,has engaged in and is engagingin unfair labor practices,within the meaning of Section 8(3) of theAct.3.The respondent,by discriminating in regard to the hire andtenure of employment of the employees of its Nu-Art departmentwho went out on strike on or after June 29,-1937,and thereby dis-couraging membership in a labor organization, has engaged inand is engaging in unfair labor practices,within the meaning ofSection 8(3) of the Act.4.The respondent,by interfering with, restraining,and coercingits employees in the exercise of the rights guaranteed in Section 7of the Act,has engaged in and is engaging in unfair labor practices,within the meaning of Section 8(1) of the Act.5.The respondent,by dominating and interfering with the forma-tion and administration of Nu-Art Employees,Inc., and by contrib-uting support to that organization, has engaged in and is engagingin unfair labor practices,within the meaning of Section 8(2) of theAct.6.The employees of the Nu-Art department at the respondent'sBrooklyn,New York, plant,excluding all supervisory and clericalemployees,constitute a unit appropriate for the purposes of collectivebargaining,within the meaning of Section 9(b) of the Act.7.TextileWorkers Organizing Committee,was on May 29, 1937,and at all times thereafter has been, the exclusive representative ofall employees in such unit for the purposes of collective bargaining,within the meaning of Section 9(a) of the Act.8.By refusing and continuing to refuse to bargain collectivelywith Textile Workers Organizing Committee,as the exclusive repre-sentative of the employees in the above-stated unit, the respondenthas engaged in and is engaging in unfair labor practices,within the,meaning of Section 8(5) of the Act.9.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and, (7),of the Act.ORDERUpon the basis of the findings of fact and conclusions of law and.pursuant to Section 10 (c) of the National Labor Relations Act, theNational Labor Relations Board hereby orders that the respondent,American Manufacturing Company, Brooklyn, New York, and itsofficers, agents, successors, and assigns shall:1.Cease and desist :(a)From in any manner dominating or interfering with the ad-ministration of Nu-Art Employees, Inc., or with the formation or 470NATIONAL LABOR RELATIONS BOARDadministration of any other labor organization of its employees andfrom contributing financial or other support to Nu-Art Employees,Inc., or any other labor organization of its employees;(b)From discouraging membership in Textile Workers' Organiz-ing Committee or any other labor organization of its employees bydiscrimination in regard to hire or tenure of employment or anyterms or conditions of employment;(c)From refusing to bargain collectively with TextileWorkers'Organizing Committee,as the exclusive representative of the em-ployees of the Nu-Art department of its Brooklyn, New York, plant,except supervisory and clerical employees;(d)From giving effect to the individual contracts made with itsemployees on June 4, 1937,and thereafter ; 23(e)From in any other manner interfering with, restraining,or coercing its employees in the exercise of their rights to self-organization,to form, join,or assist labor organizations,to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargain-ing or othermutual aid or protection,as guaranteed in Section 7of the Act.2.Take the following affirmative action which the Board findswill effectuate the policiesof the Act :(a)Offer John Ablamsky, Stephen Ablamsky, Roscoe Anderson,Alexander Boresevitch,AnthonyBushman, Francis Chapman, Al-fonso Czep'ulewicz, John Duscheck, John Geby, John Greco, AnthonyJacini,Adolph Koschade, Samuel Melocheck, Ralph Naylor, An-thony Payne, and Joseph Robinson immediate and full reinstatementto their former positions without prejudice to their seniority andother rights and privileges ;(b)Make whole John Ablamsky,Stephen Ablamsky, Roscoe Ander-son,Alexander Boresevitch,Anthony Bushman, Francis Chapman,Alfonso Czepulewicz, John Duscheck, John Geby, John Greco, An-thony Jacini, Adolph Koschade, Samuel Melocheck, Ralph Naylor,Anthony Payne, and Joseph Robinson for any losses of pay they havesuffered by reason of the respondent's discriminatory acts, by paymentto each of them of a sum of money equal to that which each wouldnormally have earned as wages from the date of his discharge, June29, 1937,to the date of the respondent's offer of reinstatement, lessany amount earned by each during that period ;(c)Offer the employees of the Nu-Art department of the re-spondent'sBrooklyn,New York, plant who went out on strike onor after June 29, 1937,immediate and full reinstatement to their23Board'sExhibit No. 6. DECISIONS AND ORDERS471former positions without prejudice to their seniority and other rightsand privileges;(d)Make whole the employees of the Nu-Art department of therespondent's Brooklyn, New York, plant *ho went out on strike onor after June 29, 1937, and who individually or through their repre-sentatives applied for and were refused reinstatement, for any lossesof pay they have suffered by reason of the respondent's discriminatoryacts by payment to each of them of a sum of money equal to that whicheach would normally have earned as wages from the date of therespondent's refusal to reinstate them to the date of the respondent'soffer of reinstatement, less any amount earned by each during thatperiod ;(e)Withdraw all recognition from Nu-Art Employees, Inc., as arepresentative of its employees for the purposes of dealing withthe respondent concerning grievances, labor disputes, rates of pay,wages, hours of employment, or other conditions of employment, andconipletley disestablish Nu-Art Employees, Inc., as such representa-tive ;(f)Upon request bargain collectively with Textile `Yorkers' Or-ganizing committee, as the exclusive representative of the employeesof the Nu-Art department of the respondent's Brooklyn, New York,plant, except supervisory and clerical employees, in respect to rates,of pay, wages, hours of employment, or other conditions of employ-ment ;(g)Post immediately notices to its employees in conspicuous placesthroughout its plant stating: (1) That the respondent will cease anddesist as aforesaid; (2) that the respondent withdraws and will re-frain from all recognition of Nu-Art Employees, Inc., as a repre-sentative of its employees and completely disestablishes it as suchrepresentative; (3) that the individual contracts made with its em-ployees on June 4, 1937, and thereafter 24 are void and of no effect;and (4) that to secure or retain employment a person need not becomea member of Nu-Art Employees, Inc. ;(h)Maintain such notices for a period of at least thirty (30) con-secutive days from the date of the posting;(i)Notify the Regional Director for the Second Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.u Board's Exhibit No. 6.80535-38-31